Citation Nr: 1310769	
Decision Date: 04/02/13    Archive Date: 04/11/13

DOCKET NO.  09-31 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a combined rating in excess of 40 percent for left knee disability.

2.  Entitlement to a combined rating in excess of 30 percent for right knee disability.  

3.  Entitlement to service connection for back disability, to include as secondary to service-connected bilateral knee disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1967 to May 1971, and from February 1972 to July 1988.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Hartford, Connecticut Department of Veterans Affairs (VA) Regional Office (RO) that continued a combined 40 percent rating for the Veteran's left knee disability (based on formulation of 30 percent under code 5257 and 10 percent under code 5003) and granted an increased combined rating of 30 percent for his right knee disability (based on a formulation of an increased to 20 percent rating under Code 5257; and a 10 percent rating under code 5003).  In September 2012, the Veteran requested a Travel Board or videoconference hearing before the Board.  In November 2012, a videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

While the notice provisions of the VCAA appear to be satisfied, a review of the record found that further development is necessary for VA to satisfy its duty to assist the Veteran in the development of his claims. 

Specifically, there are pertinent treatment records that are not associated with the Veteran's claims file or in Virtual VA (VA's electronic data storage system).  A November 1968 service treatment record (STR) notes the Veteran was treated for his low back two years prior (i.e. preservice) by a civilian physician.  If available, records of such treatment may contain pertinent information, and should be secured. 

Further, on March 2010 VA general medical examination the examiner cited to Computerized Patient Record System (CPRS) records viewed electronically (which are not associated with the claims file or in Virtual VA).  Such records are constructively of record and must also be secured.

At the November 2012 videoconference hearing, the Veteran testified he had multiple falls from a ladder.  He stated that he sought VA treatment and was seen by Dr. "L.".  Records of all such treatment are not associated with the claims file, and are pertinent evidence constructively of record that must be identified and sought. 

At the November 2012 videoconference hearing, the Veteran alleged that his knee disabilities have worsened since his last examination.  He has been scheduled for an examination in May 2013.  If that examination takes place, the report of the examination would be pertinent evidence that must be secured; if not (or if the examination report is inadequate for rating purposes) another examination to ascertain the current severity of the knee disabilities would be necessary.  

A back disability was not noted on the Veteran's examination for entrance in service.  Consequently, he is entitled to a presumption of soundness as to back disability on service entry.  Such presumption is rebuttable only by clear and unmistakable evidence of a preexisting disability.  And if such evidence exists, the Veteran is entitled to a further presumption that the pre-existing disability was aggravated in service, which likewise may be rebutted only by clear and unmistakable evidence of nonaggravation (such as evidence that the preexisting disability did not increase in severity during service). 

The Board observes that given the Veteran's alternative theories of entitlement to service connection for a low back disability, all records of treatment he has received for back disability are pertinent evidence.

The Veteran is advised that a governing regulation provides that when evidence (to include identifying information and releases for private treatment records) sought in connection with a claim for VA benefits is not received within a year following the request, the claim is to be considered abandoned.  38 C.F.R. § 3.158(a).

Accordingly, the case is REMANDED for the following: 

1.  The RO should secure for the record copies of the complete CPRS records reviewed by the March 2010 VA examiner, and any updated such records.  The RO should also ask the Veteran to identify the provider(s) of any (and all) treatment or evaluation he has received for his knees since March 2010 (records of which are not already associated with the record) and for his back (prior to, and since service), records of which likewise are not already associated with the claims file, and to provide any releases necessary for VA to secure any private records of such evaluations or treatment.  Of particular interest are any existing records of pre-service back treatment.  The Veteran should be asked to identify the all the occasions of his VA treatment by Dr. L for injuries sustained in falls (and for his back and knees), and such VA records must specifically be sought.  The RO should obtain complete clinical records of all such evaluations and treatment from the identified sources.  If any identified VA records are unavailable, the reason must be noted for the record (and the Veteran should be so advised).

2.  The RO should then arrange for an orthopedic examination of the Veteran to determine the nature and likely etiology of his back disability and the current severity of his left and right knee disabilities.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  All findings should be reported in detail, and any indicated tests or studies should be completed. 

(a)  Regarding the knees, the studies should specifically include active and passive ranges of motion, with notation of any further limitations due to pain or on use as well as the descriptions of the extent of any subluxation or instability.  

(b)  Regarding the low back, the examiner should  .  

(i)  Identify (by medical diagnosis) each low back disability found.

(ii)  With respect to each low back disability entity diagnosed, indicate when (based on the record) such was initially manifested.  (If prior to service, identify the evidence for such.)

(iii)  Opine as to each diagnosed low back disability entity whether such at least as likely as not (a 50% or better probability) was incurred or aggravated in service.

(iv)  Opine as to each low back disabilityentity diagnosed whether such was at least as likely as not (a 50 percent or better probability) caused or aggravated by the Veteran's service-connected knee disabilities.  (The opinion must specifically address the aggravation aspect of this question.)

The examiner must explain the rationale for all opinions, citing to any supporting factual data.

3.  The RO should then review the record and re-adjudicate the claims.  If any remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

